Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 23, 2021. Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.: 9984075 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent directed to a search engine that can process the query and can provide information for output to the user in response to the query. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (Patent No. : US 9123338 B1) in the view of Jenson (Pub. No. : US 20120084312 A1) 

As to claim 1 Sanders teaches a computer-implemented method comprising: 
receiving, by a digital assistant device, a spoken request that includes one or more terms, the spoken request being spoken by a user of the digital assistant device (Column 4 lines 31-32: a user 102 provides voice input 103 to be recognized using a voice recognition system); and 
obtaining background audio data captured by a microphone of the digital assistant device during a time window that is prior to the spoken request, the background audio data capturing playback of media content during the time window (column 6 lines 48-50, Column 11 lines 20-21: voice recognition system 114 involves receipt of the [voice input 103 and] the background audio 105 from the computing device 104 wherein the computing device 104 gathers background audio 105 before the user submits the voice input 103); 
providing the background audio data and the trigger term to an entity search system that searches an entity database based on the background audio data to identify an entity associated with an item of media content (column 5 lines 28-32: the voice recognition system 114 may communicate with a search system that identifies the one or more related concepts based on one or more query terms associated with aspects of the voice input 103 and the background audio 105).
Sanders does not explicitly disclose but Jenson teaches in response to determining that an autocompletion, of the one or more terms, includes a trigger term (paragraphs [0007], [0028], [0034]-[0036]: the speech of one or more people can be automatically monitored, so that relevant terms for search queries can be automatically generated and presented to the one or more people by recognizing the words in the electronic representation can include recognizing the words through operation of a voice recognition operation):  
generating a prompt based at least on (i) the autocompletion of the one or more terms and (ii) the entity identified by the entity search system (paragraphs [0028], [0048], [0039], [0041]-[0042], [0056]: A term such as "Iguazu Falls" may have a very high relative value as a search term because it is a proper noun, identifies a geographic location, and may be used relatively infrequently in a corpus of files or documents available through the Internet, so it may be concluded that the term will be used to point to a very specific set of documents in the corpus); and 
providing, by the digital assistant device, a synthesized audio representation of the prompt for output (paragraph [0045]: The suggested query terms that are generated based on the text words recognized by the voice recognition engine 218 or 232 can be presented within a user interface element 608).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sanders by adding above limitation as taught by Jenson to provide automatic generation of search query terms without distracting a person (Jenson, paragraph [0002]).  

As to claim 2 Sanders together with Jenson teaches a method according to claim 1. Jenson teaches wherein the spoken request comprises a spoken, incomplete search request or other partial voice command (paragraphs [0005], [0048]).

As to claim 3 Sanders together with Jenson teaches a method according to claim 1. Jenson teaches wherein the prompt comprises an autocompleted portion of a spoken, incomplete search request (Paragraph [0045]).

As to claim 4 Sanders together with Jenson teaches a method according to claim 1. Jenson teaches wherein the item of media content comprises a song played by a different device during the time window (paragraphs [0034]-[0036]).

As to claim 5 Sanders together with Jenson teaches a method according to claim 1. Sanders teaches wherein the background audio data is a snippet of audio, captured during the time window by the microphone of the digital assistant device, from a song played by a different device (column 4 lines 43-47).

As to claim 6 Sanders together with Jenson teaches a method according to claim 1. Sanders teaches wherein spoken request is provided to an automated speech recognizer, and the entity search system is an automated music recognizer (column 4 lines 61-64).

As to claim 7 Sanders together with Jenson teaches a method according to claim 1. Jenson teaches wherein the prompt incorporates a name of the item of media content (paragraph [0030]).

As to claim 8 Sanders together with Jenson teaches a method according to claim 1. Jenson teaches wherein the prompt comprises at least two suggested search queries based on the spoken request that includes the one or more terms, each of the at least two suggested search queries being based on one or more entities that are associated with the item of media content (paragraphs [0005], [0028], [0056]).

	As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169